 



Exhibit 10.1
EMPLOYMENT AGREEMENT
between
MARSH SUPERMARKETS, INC.
and
DOUGLAS W. DOUGHERTY

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
between
MARSH SUPERMARKETS, INC.
and
DOUGLAS W. DOUGHERTY
          This Employment Agreement (“Agreement”) is made and entered into by
and between Marsh Supermarkets, Inc. (the “Company”) and Douglas W. Dougherty
(“Executive”) on June 9, 2006, but effective as of Effective Date (as defined
below).
Recitals
          A. The Company desires to employ Executive and to enter into an
agreement embodying the terms of such employment.
          B. Executive desires to be employed by the Company and to enter into
an agreement embodying the terms of such employment.
Agreement
          NOW, THEREFORE, in consideration of the foregoing and the mutual
promises set forth in this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree as follows:
          1. Effective Date. This Agreement shall be effective as of December 8,
2005 (the “Effective Date”).
          2. Term of Employment. The term of this Agreement shall begin on the
Effective Date and shall end on December 31, 2006 (the “Term”), subject,
however, to earlier termination as provided in Section 7 of this Agreement.;
provided, however, the obligations of the Company shall extend beyond the Term
to the extent expressly provided in this Agreement.
          3. Position and Responsibilities. During the Term, Executive agrees to
serve as Executive Vice President-Finance and Administration and Chief Financial
Officer of the Company, and/or in such additional or different positions as the
Company may assign Executive from time to time and to perform all of the duties
and responsibilities associated with such position or positions, subject to the
direction of the Company.
          4. Standard of Care. During the Term, Executive (a) will devote
substantially all of his working time, attention, energies and skills
exclusively to the business and affairs of the Company and its affiliates;
(b) will diligently and loyally serve the Company; (c) will not, except as noted
herein, engage in any other business activity, whether or not such business
activity is pursued for gain, profit or other pecuniary advantage, without the
express written consent of the Company, which written consent will not be
unreasonably withheld; and (d) will not take any action that deprives the
Company of any business opportunities or otherwise act in a manner that
conflicts with the best interests of the Company or that is detrimental to the

 



--------------------------------------------------------------------------------



 



business of the Company; provided, however, this Section 4 shall not be
construed as preventing Executive (x) from investing his personal assets in such
form or manner as will not require his services in the daily operations and
affairs of the businesses in which such investments are made, (y) from
participating in charitable or other not-for-profit activities as long as such
activities do not substantially interfere with Executive’s work for the Company
(or its affiliates), or (z) from serving as an outside director of one or more
for-profit companies as long as such activities do not substantially interfere
with Executive’s work for the Company (or its affiliates) or conflict with his
duty of loyalty to the Company. The Executive shall promptly inform the Company
of any directorship described in clause (z) of the preceding sentence.
          5. Compensation and Benefits. As remuneration for all services to be
rendered by Executive during the Term, and as consideration for complying with
the covenants herein, the Company shall pay and provide to Executive the
following:
     5.1 Annual Base Salary. The Company shall pay Executive a base salary at an
annual rate of Two Hundred Ten Thousand Dollars ($210,000) from the Effective
Date through December 31, 2005, and an annual rate of Four Hundred Seventy-Seven
Thousand Nine Hundred Four Dollars and Thirteen Cents ($477,904.13) for the
remainder of the Term (the “Base Salary”). The Base Salary shall be paid to
Executive consistent with the customary payroll practices of the Company.
     5.2 Incentive Bonus. The Company shall pay Executive (a) a bonus in the
amount of $125,000 on June 30, 2006 (the “June 30 Bonus”), if Executive is still
employed by the Company on such date, subject to Section 7.6 of this Agreement,
provided, however, that if the Company terminates Executive without Cause prior
to June 30, 2006, the Company shall pay to Executive, within ten (10) business
days after the termination date, a bonus in an amount determined by multiplying
$125,000 by a fraction, the numerator of which is the number of days elapsed
beginning on December 8, 2005, through and including the termination date and
the denominator of which is the number of days from Effective Date through and
including June 30, 2006, and (b) a bonus in the amount of $125,000 on
December 31, 2006 (together with the June 30 Bonus, the “Bonuses”), if Executive
is still employed by the Company on such date, subject to Section 7.6 of this
Agreement, provided, however, that if the Company terminates Executive without
Cause after June 30, 2006 and prior to December 31, 2006, the Company shall pay
to Executive, within ten (10) business days after the termination date, a bonus
in an amount determined by multiplying $125,000 by a fraction, the numerator of
which is the number of days elapsed beginning on July 1, 2006 through and
including the termination date and the denominator of which is 184.
     5.3 Employee Benefits. Executive shall be included as a participant in all
present and future health, welfare, retirement, and equity compensation plans
generally available to employees of the Company. Nothing contained in this
Section shall obligate the Company to institute, maintain or refrain from
changing, amending or discontinuing any employee benefit plan, so long as such
changes are similarly applicable to other employees generally.

2



--------------------------------------------------------------------------------



 



          6. Reimbursement of Business Expenses. The Company shall pay or
reimburse Executive for all ordinary and necessary expenses, in a reasonable
amount, which Executive incurs in performing his duties under this Agreement.
Such expenses shall be paid or reimbursed to Executive consistent with the
expense reimbursement policies of the Company in effect from time to time and
Executive agrees to abide by any such expense reimbursement policies.
          7. Termination of Employment.
     7.1 Termination Due to Death. If Executive dies during the Term, this
Agreement shall terminate on the date of Executive’s death. Upon the death of
Executive, the Company’s obligation to pay and provide to Executive compensation
and benefits under this Agreement shall immediately terminate, provided,
however, that the Company shall pay Executive that portion of his Base Salary
which shall have been earned through the termination date and provided, further,
that Executive’s death shall not affect the Company’s obligations referred to in
Section 7.7. Other than the foregoing, the Company shall have no further
obligations to Executive (or Executive’s estate, heirs, executors,
administrators and personal representatives) under this Agreement.
     7.2 Termination Due to Disability. If Executive suffers a Disability (as
hereafter defined), the Company shall have the right to terminate this Agreement
and Executive’s employment with the Company. The Company shall deliver written
notice to Executive of the Company’s termination because of Disability, pursuant
to this Section 7.2, specifying in such notice a termination date not less than
fourteen (14) calendar days after the giving of the notice (the “Disability
Notice Period”), and this Agreement, and Executive’s employment by the Company,
shall terminate at the close business on the last day of the Disability Notice
Period.
     Upon the termination of this Agreement because of Disability, the Company’s
obligation to pay and provide to Executive compensation and benefits under this
Agreement shall immediately terminate, provided, however, that that the Company
shall pay Executive that portion of his Base Salary which shall have been earned
through the termination date and provided further that termination of
Executive’s employment and this Agreement shall not affect the Company’s
obligations referred to in Section 7.7. Other than the foregoing, the Company
shall have no further obligations to Executive under this Agreement.
     The term “Disability” shall mean the inability, in the written opinion of a
licensed physician chosen by the Board of Directors of the Company, of
Executive, because of injury, illness, disease or bodily or mental infirmity to
perform a substantial portion of his ordinary duties and that this condition has
existed for a least six months and will more probably than not extend for an
additional six months into the future.
     7.3 Termination by the Company Without Cause. At any time during the Term,
the Company, by action of its Board of Directors, may terminate this Agreement
and Executive’s employment with the Company without Cause for any reason or no
reason by notifying Executive in writing of the Company’s intent to terminate,
specifying

3



--------------------------------------------------------------------------------



 



in such notice the effective termination date (which termination date shall be
not fewer than 60 days after the date on which the Company provides written
notice to the Executive of its intention to terminate the Executive’s
employment), and this Agreement and Executive’s employment with the Company
shall terminate at the close business on the termination date specified in the
Company’s notice. Upon termination of Executive’s employment by the Company
without Cause, the Company’s obligation to pay and provide Executive
compensation and benefits under this Agreement shall immediately terminate,
except: (a) the Company shall pay Executive that portion of his Base Salary
which shall have been earned through the termination date; (b) the Company shall
pay Executive that portion of the Bonuses calculated pursuant to Section 5.2 of
this Agreement; and (c) the Company shall make the payments and provide the
benefits referred to in Section 7.7.
     7.4 Termination by the Company For Cause. At any time during the Term, the
Company may terminate this Agreement and Executive’s employment with the Company
for “Cause” as provided in this Section 7.4. “Cause” shall mean the occurrence
of one or more of the following events: (a) the willful and continued failure of
Executive to perform substantially his duties owed to the Company after a
written demand for substantial performance is delivered to Executive which
specifically identifies the nature of such non-performance, (b) the willful
engaging by Executive in gross misconduct significantly and demonstrably
injurious to the Company, or (c) conduct by Executive in the course of his
employment which is a felony or fraud that results in material harm to the
Company. No act or omission on the part of Executive shall be considered
“willful” unless it is done or omitted in bad faith or without reasonable belief
that the action or omission was in the best interests of the Company.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause without (i) reasonable notice to Executive setting forth
the reasons for the Company’s intention to terminate for Cause, (ii) an
opportunity for Executive, together with his counsel, to be heard before the
Board of Directors of the Company, and (iii) delivery to the Executive of a
notice of termination from the Board of Directors finding that in the good faith
opinion of three-quarters (3/4) of the Board of Directors that Executive was
guilty of conduct set forth in clause (a), (b) or (c) above and specifying the
particulars thereof in detail.
     Upon termination of Executive’s employment by the Company for Cause, the
Company’s obligation to pay or provide Executive compensation and benefits under
this Agreement shall terminate, provided, however, that the Company shall pay
Executive that portion of his Base Salary, at the rate then in effect, which
shall have been earned through the termination date and, provided further that
termination of Executive’s employment shall not affect the Company’s obligations
referred to in Section 7.7. Other than the foregoing, the Company shall have no
further obligations to Executive under this Agreement.
     7.5 Voluntary Termination By Executive. At any time during the Term,
Executive may terminate this Agreement and his employment with the Company by
giving the Company written notice of termination, specifying in such notice a
termination date not less than sixty (60) calendar days after the giving of the
notice (the “Executive’s Notice Period”), and Executive’s employment with the
Company shall terminate at the

4



--------------------------------------------------------------------------------



 



close of business on the last day of the Executive’s Notice Period; provided,
however, that in response to Executive’s notice of termination, the Company
shall have the right to terminate Executive’s employment with the Company at any
time during the Executive’s Notice Period. Upon termination of Executive’s
employment with the Company under this Section 7.5, whether at the end of
Executive’s Notice Period or earlier as designated by the Company, the Company’s
obligation to pay Executive compensation and benefits under this Agreement shall
immediately terminate, provided, however, that the Company shall pay Executive
that portion of his Base Salary which shall have been earned through the
termination date and, provided further that termination of Executive’s
employment shall not affect the Company’s obligations referred to in
Section 7.7. Other than the foregoing, the Company shall have no further
obligations to Executive under this Agreement.
     7.6 Change in Control. In the event of a Change in Control (as defined in
this Section 7.6) of the Company, the Company shall pay to Executive, within ten
(10) business days following the effective date of the Change in Control, the
full amount of the Bonuses, to the extent that they have not already been paid
to Executive, calculated as if the Executive had worked through December 31,
2006. “Change in Control” shall mean the happening of any one or more of the
following events: (a) the Company shall cease to be a publicly-owned corporation
having its outstanding common stock traded in the over-the-counter market or
other national exchange; or (b) any person or entity, including a “group” (as
that term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended), is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 35% or more of the combined voting power
of the Company’s then outstanding securities that may be cast for the election
of directors of the Company; or (c) during any period of two (2) consecutive
years, individuals who at the beginning of such period constitute the Board of
Directors cease for any reason to constitute at least a majority thereof, unless
the election, or the nomination for election by the Company’s shareholders, of
each director of the Company first elected during such period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of any such period; or (d) the shareholders of the
Company approve (i) any merger, consolidation or other business combination of
the Company with an other “person” (as that term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) or any affiliate
thereof, other than a merger or consolidation that would result in the
outstanding Class A Common Stock of the Company immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into common stock of the surviving entity) at least sixty percent (60%) of the
outstanding Class A Common Stock of the Company or such surviving entity
outstanding immediately after such merger or consolidation; (ii) a plan of
complete liquidation of the Company; or (iii) any sale, lease, exchange or other
transfer (in one transaction or a series of transactions) of all, or
substantially all, of the assets of the Company.
     7.7 Additional Obligations. Notwithstanding the preceding provisions of
this Section 7, termination of Executive’s employment with the Company shall not
affect the Company’s obligations to Executive under the Marsh Supermarkets, Inc.
1999 Senior Executive Supplemental Retirement Plan, dated as of August 3, 1999,
as amended

5



--------------------------------------------------------------------------------



 



(“Supplemental Retirement Plan”) or the Company’s obligations under Section 10.
Upon Executive’s termination of employment with the Company, the obligations of
the Company and Executive under the Consulting Agreement (as defined in
Section 9) shall resume as provided in Section 9. In addition, if Executive’s
employment terminates before May 20, 2007, the Company shall pay Executive
separation pay, at the monthly rate of $22,325.34, for the period beginning
immediately following Executive’s termination date and continuing through
May 20, 2007 (“Separation Pay”). If the Executive’s employment terminates in
2006, the Company shall pay the Separation Pay to the Executive as a single lump
sum as soon as practicable after the Executive’s termination of employment, but
not later than March 15, 2007. If the Executive’s employment terminates after
2006, the Company shall pay the Separation Pay to the Executive in monthly
payments on the first day of each calendar month during that period, as follows:
(a) the first payment shall include separation pay for one full month plus any
partial month that occurred from the termination date through the first payment
date; (b) the final payment shall be for that portion of a full month remaining
from the final payment date through May 20, 2007; and (c) each other payment
during the period shall be for one full month; provided, however, to the extent
that the payment of any separation pay would violate the six-month rule of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code, such payment shall be
delayed until the earliest date on which it can be paid without violating such
rule.
          8. Retirement Plans. During his employment under this Agreement,
Executive’s pension payments under the Employee’s Pension Plan of Marsh
Supermarkets, Inc. and Subsidiaries (the “Pension Plan”) will be suspended. At
the termination of Executive’s employment under this Agreement, Executive’s
pension payments under the Pension Plan shall become payable according to the
Pension Plan’s terms. This Agreement shall not affect the payment of Executive’s
benefits under Supplemental Retirement Plan.
          9. Consulting Agreement. Effective May 20, 2005, the Company and
Executive entered into a Consulting Agreement (“Consulting Agreement”). By
execution of this Agreement, the Company and Executive hereby amend the
Consulting Agreement (a) to suspend their rights, duties, and powers under the
Consulting Agreement during the period of Executive’s employment under this
Agreement; (b) to resume all their rights, duties, and powers under the
Consulting Agreement immediately upon the termination of Executive’s employment
under this Agreement; and (c) to extend the stated term of the Consulting
Agreement by the same period of time that Executive is employed under this
Agreement. In all other respects, the Consulting Agreement will remain in full
force and effect.
          10. Medical and Dental Insurance. The Company will provide to
Executive and his spouse the same medical and dental insurance benefits upon the
termination of Executive’s employment under this Agreement as it agreed to
provide upon the termination of his employment under the Separation and Release
Agreement dated May 20, 2005 (“Separation Agreement”); provided, however, to the
extent that the provision or payment of any amount or benefit required by this
sentence would violate the six-month rule of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code, such payment shall be delayed until the earliest date on
which it can be paid without violating such rule.

6



--------------------------------------------------------------------------------



 



          11. Assignment.
     11.1 Assignment by Company. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the capital stock, business and/or assets of the Company,
by agreement in form and substance satisfactory to Executive, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be ,a breach of this Agreement and
shall entitle Executive to compensation from the Company in the same amount and
on the same terms as Executive would be entitled hereunder if the Company
terminated Executive’s employment without Cause, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the termination date. As used in this Agreement,
“Company” shall mean. the Company and any successor to its business and/or
assets which executes and delivers the Agreement provided for in this
Section 11.1 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.
     11.2 Assignment by Executive. The services to be provided by Executive to
the Company hereunder are personal to Executive, and Executive’s duties may not
be assigned by Executive; provided, however, that this Agreement shall inure to
the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, and administrators, successors, heirs, distributees,
devisees and legatees. If Executive dies while any amounts payable to Executive
hereunder remain outstanding, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee, or other designee or, in the absence of such
designee, to Executive’s estate.
          12. Dispute Resolution and Notice.
     12.1 Dispute Resolution. Executive shall have the right and option to elect
to have any good faith dispute or controversy arising under or in connection
with this Agreement settled by litigation or by binding arbitration.
     If arbitration is selected, such proceeding shall be conducted before an
arbitrator selected by mutual agreement of Executive and the Company and shall
be governed by the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect. If the parties are unable to select an
arbitrator by mutual agreement within thirty (30) days, the arbitrator shall be
selected in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association then in effect. Such arbitration shall take
place in Indianapolis, Indiana. Judgment may be entered on the award of the
arbitrator in any court having competent jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to any
payments or benefits to be provided until the date of termination of his
employment during the pendency of any dispute or controversy arising under or in
connection with this Agreement. All of Executive’s costs and expenses of
litigation or arbitration, including attorney’s fees, shall

7



--------------------------------------------------------------------------------



 



be borne by the Company and paid as incurred, whether or not Executive prevails
in the litigation or arbitration.
     12.2 Notice. Any notices, requests, demands or other communications
provided for by this Agreement shall be sufficient if in writing and if
(a) delivered by hand delivery, (b) sent by facsimile communication with
appropriate confirmation of delivery, (c) sent by registered or certified United
States mail, return receipt requested, with all postage prepaid, or (d) sent by
recognized international commercial express courier service, with all delivery
charges prepaid, addressed as follows:
If to the Company or its Board of Directors:
Marsh Supermarkets, Inc.
9800 Crosspoint Blvd.
Indianapolis, Indiana 46256-3350
Attention: Corporate Secretary
Facsimile: (317) 594-2704
If to the Executive:
Douglas W. Dougherty
9974 Parkway Drive
Fishers, Indiana 46038
          13. Miscellaneous.
     13.1 Entire Agreement. Except as set forth in Sections 8 and 9 of this
Agreement, which relate to the Pension Plan, Supplemental Retirement Plan and
Consulting Agreement (which shall remain in effect except as expressly amended
hereby), and Section 10, which relates to the provision of certain benefits
under the Separation Agreement (which provisions, as amended herein, shall
remain in effect), this Agreement supersedes any prior agreements or
understandings, oral or written, between the parties hereto, with respect to the
subject matter hereof and constitutes the entire agreement of the parties with
respect thereto.
     13.2 Modification. This Agreement shall not be varied, altered, modified,
canceled, changed, or in any way amended except by mutual agreement of the
parties in a written instrument executed by the parties hereto or their legal
representatives.
     13.3 Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.
     13.4 Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

8



--------------------------------------------------------------------------------



 



     13.5 Tax Withholding. The Company may withhold from any benefits payable
under this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.
     13.6 Beneficiaries. Executive may designate one or more persons or entities
as the primary and/or contingent beneficiaries of any amounts to be received
under this Agreement. Such designation must be in the form of a signed writing
acceptable to the Board of Directors of the Company or to the Board’s designee.
Executive may make or change such designation at any time in the manner
specified herein.
     13.7 Payment Obligation Absolute. The Company’s obligation to make the
payments and the arrangements and benefits provided for or referred to herein
shall be absolute and unconditional, and shall not be affected by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense or other right which the Company may have against Executive
or anyone else. All amounts payable by the Company hereunder shall be paid
without notice or demand. Each and every payment made hereunder by the Company
shall be final, and the Company shall not seek to recover all or any part of
such payment from the Executive or from whosoever may be entitled thereto, for
any reasons whatsoever.
     The Executive shall not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of this
Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligations to make the payments and
arrangements required to be made under this Agreement.
     13.8 Contractual Rights to Benefits. Nothing herein contained shall require
or be deemed to require, or prohibit or be deemed to prohibit, the Company to
segregate, earmark or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.
     13.9 Governing Law. To the extent not preempted by federal law, the
provisions of this Agreement shall be construed and enforced in accordance with
the laws of the State of Indiana, notwithstanding any state’s choice-of-law or
conflicts-of-law rules to the contrary.
     13.10 Indemnification. The Company shall indemnify Executive as an officer,
employee and/or director of the Company to the maximum extent permitted by law.
This obligation shall indefinitely survive the termination of Executive’s
employment with the Company and the termination of this Agreement. This
provision shall in no way limit the Company’s obligation to indemnify Executive
under any other agreement or pursuant to the Company’s articles of incorporation
or bylaws.
          IN WITNESS WHEREOF, Executive and the Company have executed this
Agreement, intending it to be effective as of the Effective Date.

9



--------------------------------------------------------------------------------



 



MARSH SUPERMARKETS, INC.



         
By:
  /s/ Stephen M. Huse   /s/ Douglas W. Dougherty
 
       
 
      Douglas W. Dougherty
 
       
Name:
  Stephen M. Huse    
 
       
 
       
Title:
  Chairman, Compensation Committee of the Board of Directors    
 
       
 
       
 
  “Company"   “Executive"

10